
	
		I
		111th CONGRESS
		1st Session
		H. R. 4335
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the redress of prison abuses, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prison Abuse Remedies Act of
			 2009.
		2.Showing of
			 physical injury not mandatory for claims
			(a)Civil rights of
			 institutionalized persons actSection 7 of the Civil Rights of
			 Institutionalized Persons Act (42 U.S.C. 1997e) is amended by striking
			 subsection (e).
			(b)Title
			 28Section 1346(b) of title 28, United States Code, is amended by
			 striking paragraph (2).
			3.Staying of
			 nonfrivolous civil actions to permit resolution through administrative
			 processesSubsection (a) of
			 section 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C.
			 1997e(a)) is amended to read as follows:
			
				(a)Administrative
				remedies
					(1)PresentationNo claim with respect to prison conditions
				under section 1979 of the Revised statutes (42 U.S.C. 1983), or any other
				Federal law, by a prisoner confined in any jail, prison, or other correctional
				facility shall be adjudicated except under section 1915A(b) of title 28, United
				States Code, until the claim has been presented for consideration to officials
				of the facility in which the claim arose. Such presentation satisfies the
				requirement of this paragraph if it provides prison officials of the facility
				in which the claim arose with reasonable notice of the prisoner's claim, and if
				it occurs within the generally applicable limitations period for filing
				suit.
					(2)StayIf a claim included in a complaint has not
				been presented as required by paragraph (1), and the court does not dismiss the
				claim under section 1915A(b) of title 28, United States Code, the court shall
				stay the action for a period not to exceed 90 days and shall direct prison
				officials to consider the relevant claim or claims through such administrative
				process as they deem appropriate. However, the court shall not stay the action
				if the court determines that the prisoner is in danger of immediate
				harm.
					(3)ProceedingUpon
				the expiration of the stay under paragraph (2), the court shall proceed with
				the action except to the extent the court is notified by the parties that it
				has been
				resolved.
					.
		4.Exemption of
			 juveniles from Prison Litigation Reform Act
			(a)Title
			 18
				(1)Juvenile
			 proceedingsSection 3626(g) of title 18, United States Code, is
			 amended—
					(A)in paragraph (3)
			 by striking or adjudicated delinquent for,; and
					(B)so that paragraph
			 (5) reads as follows:
						
							(5)the term
				prison means any Federal, State, or local facility that
				incarcerates or detains
				prisoners;
							.
					(2)Adult
			 convictionsSection 3626 of title 18, United States Code, is
			 amended by adding at the end the following:
					
						(h)Exclusion of
				child prisonersThis section
				does not apply with respect to a prisoner who has not attained the age of 18
				years.
						.
				(b)Civil Rights of
			 Institutionalized Persons Act
				(1)Section 7(h) of
			 the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(h)), is
			 amended by striking or adjudicated delinquent for,.
				(2)Section 7 of the
			 Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended by
			 adding at the end the following:
					
						(i)Exclusion of
				child prisonersThis section
				does not apply with respect to a prisoner who has not attained the age of 18
				years.
						.
				(c)Title
			 28Title 28, United States Code, is amended—
				(1)in section 1915(h)—
					(A)by inserting
			 who has attained the age of 18 years after means any
			 person; and
					(B)by striking
			 or adjudicated delinquent for,; and
					(2)in section 1915A(c)—
					(A)by inserting
			 who has attained the age of 18 years after means any
			 person; and
					(B)by striking
			 or adjudicated delinquent for,.
					5.Modification of
			 ban on multiple in forma pauperis claimsSection 1915(g) of title 28, United States
			 Code, is amended—
			(1)by inserting
			 within the preceding 5 years after 3 or more
			 occasions; and
			(2)by striking
			 , malicious, or fails to state a claim upon which relief may be
			 granted and inserting or malicious .
			6.Filing Fees in
			 Forma PauperisSection
			 1915(b)(1) of title 28, United States Code, is amended—
			(1)by striking
			 or files an appeal; and
			(2)by inserting
			 and the action is dismissed at initial screening pursuant to subsection
			 (e)(2) of this section, section 1915A of this title, or section 7(c)(1) of the
			 Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(c)(1)),
			 after in forma pauperis,.
			7.Technical
			 amendment to resolve ambiguitySection 1915(a)1) of title 28, United States
			 Code, is amended by striking that includes a statement of all assets
			 such prisoner possesses and inserting (including a statement of
			 assets such person possesses).
		8.Encouragement of
			 appropriate settlement of prisoner litigationSection 3626(c)(1) of title 18, United
			 States Code, is amended, by striking the period at the end and inserting
			 , except that the violation of a Federal right may be alleged by
			 plaintiff rather than proven or stipulated..
		9.Judicial
			 discretion in crafting prison abuse remediesSection 3626 of title 18, United States
			 Code, is amended—
			(1)in subsection
			 (a)(2) by striking the final sentence;
			(2)in subsection
			 (b)(1)(A), by inserting if that party demonstrates that it has
			 eliminated the violation of the Federal right that gave rise to the prospective
			 relief and that the violation is reasonably unlikely to recur after
			 intervener;
			(3)in subsection
			 (b)(1)(B), by adding at the end the following: Nothing in this section
			 shall prevent the court from extending any of the time periods set out in
			 subsection (A), if the court finds, at the time of granting or approval of the
			 prospective relief, that correction of the violation will take longer than
			 those time periods.; and
			(4)in subsection (e)
			 by striking paragraphs (2), (3), and (4).
			10.Effective
			 dateThe amendments made by
			 this Act shall apply to all cases currently pending in Federal court and any
			 such cases filed on or after the date of enactment of this Act.
		
